Citation Nr: 0623283	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  04-03 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1969.

This case comes before the Board of Veterans´ Appeal (Board) 
on appeal from an adverse rating decision by the Forgo, North 
Dakota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002-2005); Smith v. Nicholson, 452 F.3d 1344 
(Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran requested a higher rating for tinnitus, 
specifically a 10 percent evaluation for each ear.  He filed 
his claim for an increased rating in February 2003.  The 
criteria for evaluating tinnitus, Diagnostic Code (DC) 6260, 
have been revised during the appeal period.  The old and new 
versions did not substantively change as the criteria provide 
for a maximum 10 percent rating for bilateral tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260 (2002-2005).  See 68 
Fed. Reg. 25,823 (May 14, 2003).

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 452 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus effective 
to the date of claim.  38 C.F.R. §4.87, Diagnostic Code 6260 
(2002-2005).  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, the 
veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The provisions of the Veterans 
Claims Assistance Act have no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002). 




ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.





____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


